*514Motion by appellant to enlarge his time to perfect his appeal, to dispense with printing the record and his brief, and for assignment of counsel to prosecute the appeal, granted to the extent of enlarging appellant’s time to the February Term, commencing January 30, 1961, and dispensing with the printing. The appeal is ordered on the calendar for said term. It will be heard on the original papers and on appellant’s typewritten brief. Appellant is directed to file six copies of his brief and to serve one copy on the District Attorney. Insofar as the motion requests the assignment of counsel, the motion is denied. It appears from the motion papers that appellant either has in his possession a copy of the original papers to be used in the consideration of this appeal or has full knowledge of the contents of such papers. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur. (B) The People of the *515[Same decision.] Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.